Citation Nr: 0123117	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-10 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for a chronic kidney 
disorder.

4.  Entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel

INTRODUCTION

The veteran had active naval service from May 1969 to July 
1973.  This appeal comes to the Board of Veterans' Appeals 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied the benefits sought on appeal.  

The veteran was scheduled for and properly notified of a 
hearing before a traveling Member of the Board, which was to 
have been held in August 2001; however, he did not appear at 
that time, did not request a postponement prior to the 
hearing date, and did not requested that the hearing be 
rescheduled or suggest any good cause for his absence.  
Accordingly, the case will be processed as though the request 
for a hearing has been withdrawn.  38 C.F.R. § 20.702(d).

As a preliminary matter, the Board notes that a statement 
attached to the veteran's July 1998 substantive appeal raises 
a claim of clear and unmistakable error (CUE) in a January 
1975 rating decision, alleging that "errors were made when 
the V.A. applied the presumptive period to my case because 
the records clearly show that at the Long Beach V.A. 
examination of Nov[ember] 12, 1974 I had hypertension. . . 
and I have had it [since] the time of my seperation (sic) 
from the U.S. Navy."  This CUE claim is referred to the RO 
for initial adjudication. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475 (2000) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  VA has recently issued final regulations 
to implement VCAA.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), not applicable in this case, the changes merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  See 66 Fed. Reg. at 45,629.

Among its requirements, VCAA mandates that VA will provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
VA's implementing regulations indicate that an examination 
will be considered necessary, essentially, when there is 
evidence suggesting a current disability is related to active 
service or a service-connected disability, but the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 66 Fed. Reg. at 45,631 (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  Due in part to a 
change in the regulation governing entitlement to service 
connection on a presumptive basis, the Board cannot presently 
determine whether a medical examination is required, and must 
remand the claim for additional development.

One of the disabilities for which service connection has been 
claimed is diabetes.  VA treatment records indicate that the 
veteran suffers from non-insulin dependent diabetes mellitus 
(Type 2).  In May 2001, VA published a final rule which 
provides presumptive service connection for sufferers of that 
condition, based on herbicide exposure.  See Disease 
Associated With Exposure to Certain Herbicide Agents: Type 2 
Diabetes, 66 Fed. Reg. 26,166, et seq. (May 8, 2001) (to be 
codified at 38 C.F.R. § 3.309(e)).  Where the law or 
regulations governing a claim change after the claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the veteran 
is entitled to the benefit of the liberalized regulation, 
although the effective date of any award of service 
connection on a presumptive basis, if warranted, may be no 
earlier than the effective date of the regulation.  
38 U.S.C.A. § 5110(g).

The veteran's report of service dischage (DD Form 214N) 
indicates that he received the Vietnam Service Medal and 
Vietnam Campaign Medal.  There is a statutory presumption of 
exposure to certain herbicides for any veteran who served in 
the Republic of Vietnam (RVN) during a period which includes 
the veteran's service.  See 38 U.S.C.A. § 1116(a)(3).  
However, VA's regulatory interpretation of service "in the 
Republic of Vietnam" includes service in offshore waters 
only if the conditions of service involved duty or visitation 
within RVN.  See 38 C.F.R. § 3.307(a)(6)(iii); see also 
VAOPGCPREC 27-97, 62 Fed. Reg. 63,603-04 (Dec. 1, 1997) 
(service in a deep-water vessel in waters offshore RVN does 
not constitute service in RVN).

The veteran's DD Form 214N indicates that he last served 
aboard USS Brewton (DE-1086), a destroyer escort; however, 
his service medical records suggest that he also served 
aboard USS Catamount (LSD-17) and USS Sumter (LST-1181), both 
of which are ships used in Marine amphibious landings.  USS 
Sumter, in particular, is a tank landing ship of a type 
designed to place troops and vehicles directly ashore through 
the use of a retractable ramp.  In such operations, it is 
common for certain members of ship's company to go ashore to 
provide further logistic support for troops once the assault 
area is secure.

There is currently insufficient evidence in the claims file 
to determine whether the veteran's service included any 
amphibious operations in RVN and, if so, whether his duties 
were limited to waters offshore or involved visitation within 
RVN for logistic support of embarked troops or for any other 
purpose (e.g., liberty or shore leave).  The RO will need to 
request additional information concerning his duties from the 
veteran and, if necessary, should request verification of the 
veteran's account from appropriate military authorities 
utilizing, e.g., ships' histories, logs and operational 
reports.

If service connection for the veteran's diabetes is 
warranted, the question of secondary service connection for a 
kidney disorder and a condition manifested by poor 
circulation will also need to be addressed, including a 
medical examination to determine whether there is any 
etiological association will be required.

Finally, as to the claim for service connection for 
hypertension, the Board again notes the veteran's assertion 
that his currently-diagnosed essential hypertension is a 
chronic condition which was present during and after his 
active service.  While service connection was initially 
denied by January 1975 rating decision (based on a November 
1974 VA examination which offered the first apparent 
diagnosis of essential hypertension), no reasons or bases 
were provided for that finding, either in the rating decision 
itself or in the letter informing the veteran of the RO 
decision.  The veteran's current claim for service connection 
is not inextricably intertwined with the claim of CUE in the 
January 1975 decision, referred to above, in that the CUE 
claim need not be resolved by the RO prior to final appellate 
consideration of the certified issue.  See Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  However, to properly 
consider his claim under the provisions of 38 C.F.R. 
§ 3.303(b), a VA medical examination is needed to determine 
the most probable etiology of his hypertension.  In this 
regard, the Board notes that to establish service connection 
for a chronic condition, the veteran need not present medical 
evidence of a diagnosis of the chronic condition during 
service or within any applicable presumptive period.  There 
need only be symptomatology which, in retrospect, may be 
identified as manifestations of the chronic condition.  Cook 
v. Brown, 4 Vet. App. 231 (1993).

Accordingly, this case is REMANDED for completion of the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA and VA 
implementing regulations is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107), and 66 Fed. Reg. 45,620, 
45,630-32 (to be codified as amended at 38 
C.F.R. § 3.159) are satisfied.

2.  The RO should request that the veteran 
provide information and evidence 
indicating the specific dates he was 
attached to the various ships on which he 
served. The veteran's service medical 
records may be of use in preparing this 
chronology.  He should also indicate 
whether his service included "visitation 
within RVN" for any purpose, including 
leave or liberty, and provide details of 
the circumstances, including approximate 
dates. If necessary, the RO should 
undertake verification of the veteran's 
information through official channels, 
e.g., appropriate service and Defense 
Department agencies. 

3.  The RO should schedule the veteran for 
VA medical examination to determine the 
current nature and etiology of his 
essential hypertension.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  (1) The examiner should 
review the medical history of the 
veteran's condition, including his service 
medical record and the report of November 
1974 VA medical examination, and assess 
whether it is at least as likely as not 
that any current essential hypertension is 
related to the veteran's active service.  
(2) If the veteran is determined to have 
actually served in the Republic of 
Vietnam, the examiner should provide an 
assessment of the current nature of any 
diabetes mellitus, kidney disorder and 
circulatory disorder of the veteran's 
lower extremities.  (3) The examiner 
should also be requested to provide an 
opinion as to whether it is at least as 
likely as not that any kidney disorder, 
circulatory disorder and/or essential 
hypertension are in any way related to, or 
aggravated by, the diabetes.  (The veteran 
should be aware that his failure to report 
for scheduled VA examination may have 
adverse consequences, including a possible 
denial of his claim.  38 C.F.R. § 3.655 
(2000)).  

4.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should ensure that the 
medical examination report is in 
compliance with the requirements above.  
Otherwise, remedial action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case and an 
opportunity to respond.  Then, the case should be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on any matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).  


